Mr. Justice Morris
delivered the opinion of the Court:
The contention of the appellants is that, as the conveyances to them were made before the rendition of the verdict of the jury, the jury was required to take notice of them and of the division of the tract into parcels which they, made; and it should have assessed the parcels separately, and not the tract as a whole; and that by its failure to do so the whole assess*295ment was rendered illegal, null, and void. This contention we regard as wholly untenable and without warrant in law or in reason.
It may be conceded as true that, in cases like the present, when a jury is called upon to assess property for benefits or damages, it must take the property as it finds it, with the divisions and the subdivisions which it finds and the several owners who are therein interested; and it will not do to take several parcels of land and assess them as one whole because at one time they may have constituted one entire and undivided tract. We do not understand anyone to contend for a contrary doctrine in the present case. But it does not follow from this that, after the institution of proceedings for the condemnation of property and for the assessment of benefits and damages, parties may deal with such property in total disregard of the proceedings; and that not only the petitioners in the proceedings,— that is, the commissioners of the District of Columbia, — but the court and jury also, are required to watch the land records with vigilant scrutiny up to the very moment when the verdict of the jury is rendered, to ascertain what divisions, if any, and what conveyances thereof have been made. Any such requirement as this would be an absurdity, and would simply render it impossible to conduct legal proceedings in an orderly manner.
It is well-settled law, so -well settled as that it must be regarded as elementary, that when a bill is filed in equity to enforce a claim against real estate, and summons is issued thereon to the then owner of the property, a lien is created, which no one who afterwards deals with the property is at liberty to disregard ; and the party who seeks to enforce the lien is under no obligation whatever to take any notice of such dealing, or of any conveyances of the property subsequent to the attachment of his own lien. This is in accordance with the well-known doctrine of lis pendens.
Now there is nothing in the present case to exclude it from the operation of this doctrine, which, it may be remarked, is the doctrine of right reason as well as of equity. The several acts of Congress mentioned provided for the extension of *296the street and the taking of the land for the purpose, and in themselves created something in the nature of an inchoate lien. But by the filing of the petition for condemnation, and the assessment of benefits and damages, and the service of notice thereof on the parties then in interest, the lien undoubtedly attached to the property as it then stood, and with the divisions and subdivisions that then existed. It was the duty of the commissioners of the District, as far as they could, to ascertain such existing conditions, and the owners of the several parcels of land to be affected by their proceeding; and to file their petition against the land and its several owners as they then found them. They were not required to do the impossible thing of anticipating the future; nor could they in reason be required to watch subsequent conveyances, and to modify their proceedings from time to time in accordance with such conveyances. There might never be any end of the proceedings, if this were required; and the result would be endless confusion and a total failure of justice in this regard.
The appellants seem to think, and indeed in their bill and petition they allege, that it was the duty of the jury of condemnation to consult the land records, and to keep an account of all conveyances, not oily those that were made before the institution of the proceedings, but even those which were made while they were in deliberation of the subject. This proposition, of course, is too absurd to be considered for a moment Undoubtedly if, after proceedings instituted, parties purchased in good faith, and sought in good faith to intervene in the proceedings, the court might properly permit their intervention, if the proceedings were not unduly hindered thereby. But it cannot be held that they have a right to intervene. They must be held to take the property with the burden imposed upon it by the péndency of the suit, and that is the burden of a lien.
But it is argued on behalf of the appellants that, because the acts of Congress of March 3, 1899, and June 6, 1900, provide “that when confirmed by the said court the assessments shall severally be a lien upon the land assessed, and shall be collected as special improvement taxes in the District of *297Columbia,” the lieu only attached upon the confirmation of the verdict of the jury by the court, and did not attach by virtue of the filing of the petition and the service of notice thereunder. This argument, however, is based under a total misapprehension of the meaning of the several acts. The lien, which, as we have said, might to some extent be regarded as inchoate from the date of the passage of the acts, became fixed by the filing of the petition and the service of notice; but as the amount of it was not yet ascertained, and the apportionment of it was yet indefinite, and as it was the purpose of the proceeding to ascertain such amount and to apportion it properly, the lien, which Avas only a general and indeterminate lien at the filing of the bill and service of notice, became by its definite ascertainment and special apportionment a special lien severally on the several parcels. This is what the provision cited means. It is not that the lien did not have existence before the confirmation of the verdict of the jury, but that before such verdict and confirmation it could not be ascertained how much of the general lien should be charged against each several parcel.
The complainants find hardship in their position, inasmuch as the District of Columbia cannot now procure to have the assessment apportioned, and they allege that they cannot apportion it between themselves. But if there is hardship it is of their own creation. Nor do we see any reason why they may not have an apportionment and settlement between themselves by proceedings in equity or otherwise that would not iiwolve the District of Columbia in their controversy. At all events, the hardship is not sufficient to justify the present proceedings.
We are of the opinion that the court below was right in dismissing the bill and petition of the appellants, and that the decree of dismissal should be affirmed, with costs. And it is so ordered.